Per Curiam:
The motion for reargument is denied. The motion for leave to appeal to the Court of Appeals is granted, because there is a reasonably debatable question as to whether or not the construction of the condition on the reverse side *of the call requires a demand for the stock mentioned therein within a reasonable time, or whether the condition prescribed indicates by its own language that no call need be made until the exchange apparently contemplated by its terms has been completed, and the new stock for exchange issued. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ. Motion for leave to appeal to the Court of Appeals granted; motion for reargument denied.